Order, Supreme Court, New York County, entered April 15, 1977, which severed and dismissed the first, third and fourth affirmative defenses in respondent’s answer, and denied the motion to dismiss the petition and to vacate the arbitration award and directed that a hearing be held as to the sufficiency of respondent’s second affirmative defense, unanimously modified, on the law, without costs or disbursements, to the extent of striking the second affirmative defense and directing judgment confirming the arbitrator’s award and except as thus modified, affirmed. By having participated in the arbitration, respondent waived its right to object to the confirmation of the award on the grounds that the agreement to arbitrate had not been complied with. (CPLR 7511, subd [b], par 2, cl [iii].) Thus, the issue of whether only the impartial chairman, and no one else, would be authorized to arbitrate disputes and grievances under the collective bargaining agreement is not preserved as a ground for challenging the arbitrator’s award. Concur—Murphy, P. J., Birns, Silverman, Evans and Sullivan, JJ.